ACCEPTED
                                                                                   03-14-00528-CR
                                                                                           5094521
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              4/30/2015 9:40:12 AM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                IN THE THIRD COURT OF APPEALS
                    FOR THE STATE OF TEXAS
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
JAMES ALAN WEATHERFORD                                          AUSTIN, TEXAS
                                                            4/30/2015 9:40:12 AM
V.                                                NO.   03-14-00528-CR
                                                              JEFFREY D. KYLE
                                                                    Clerk
THE STATE OF TEXAS

               APPELLANT’S FOURTH MOTION FOR
               EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, James Alan Weatherford, by and through his attorney

of record, Dal Ruggles, and files this his Fourth Motion for Extension of

Time to File Brief and in support thereof, would show the Court the

following:

                                    I.

       That the above-styled and numbered cause is styled The State of

Texas v. James Alan Weatherford, Cause Number 12-0465-K277 in the

368th Judicial District Court of Williamson County, Texas. Appellant was

sentenced on July 23, 2014.

                                    II.

       Appellant plead guilty to counts 1-24 of Possession of Child

Pornography with no agreed plea recommendation. Appellant went to the

Court for punishment. The trial court assessed punishment at five (5) years



	                                                                        1	  
imprisonment for each count to run concurrent with cause number 14-0874-

K368. The date of sentencing was July 23, 2014.

                                     III.

        Appellant’s notice of appeal was filed on August 20, 2014. A motion

for new trial was filed on August 21, 2014. The reporter’s record was filed

on November 19, 2014. The clerk’s record was filed on September 8, 2014

and supplemental clerk’s records were filed on September 18, 2014,

November 21, 2014, November 24, 2014 and November 26, 2014. The due

date for the brief is Thursday, April 30, 2015.

                                     IV.

              This is Appellant’s fourth motion for extension of time to file

his brief. Appellant respectfully requests a twenty-one day extension of time

to file the brief, which would make such brief due on Thursday, May 21,

2015.

                                      V.

        Counsel is currently working on several felony appeals, one of which,

Daniel Raymond Vadnais V. State of Texas, Cause No. 03-14-00578, will be

completed and submitted tomorrow, May 1, 2015. Counsel will then be able

to devote his full attention to completing Appellant’s brief for this cause

number along with Appellant’s corresponding brief for cause number 03-14-



	                                                                         2	  
00527-CR. Counsel has completed his review of the record and the research

associated with several extensive legal arguments that will be presented in

both of Appellant’s cases. He has not been able to devote sufficient time to

complete the final draft of Appellant’s briefs however due to his demanding

workload. For this reason the undersigned attorney asks that this extension

be granted so that he may devote the additional time necessary to effectively

represent Appellant and so that justice may be done in this case.



                                       Respectfully Submitted,


                                       /s/ Dal Ruggles
                                       DAL RUGGLES
                                       Attorney at Law
                                       1103 Nueces St.
                                       Austin, Texas 78701
                                       Phone: (512) 477-7991
                                       Facsimile: (512) 477-3580
                                       SBN: 24041834
                                       Email: dal@ruggleslaw.com

                                       ATTORNEY FOR APPELLANT




	                                                                         3	  
                      CERTIFICATE OF SERVICE

       I, Dal Ruggles, hereby certify that a true and correct copy of the

foregoing Appellant’s Fourth Motion for Extension of Time to File Brief

was e-served to Mr. John C. Prezas of the Williamson County District

Attorney's Office on this the 30th day of April, 2015.



                                               /s/ Dal Ruggles
                                              DAL RUGGLES




	                                                                     4